Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claim
Claims 1-21 were previously pending and subject to a non-final office action mailed on September 13, 2021. Claims 1-7 and 10-18 are amended, claim 21 is left as previously presented and claims 8-9 and 19-20 are canceled. Claims 1-7, 10-18 and 21 are currently allowed. 

Response to Arguments 
Applicant arguments, see Remarks, filed February 14, 2022 with respect to the 101 rejection has been fully considered and are persuasive.  The 35 USC 101 of claims 1-21 has been withdrawn.
Applicant arguments, with respect to the 112(b) rejection of claims 3, 4, 10 and 13 has been fully considered and are persuasive. The 35 USC 112(b) of claims 3-4, 10 and 13 has been withdrawn.
Applicant arguments, with respect to the double patenting rejection of claims 1-21 has been fully considered and are persuasive. The double patenting rejection of claims 1-21 has been withdrawn.   

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The next closest prior art is “Real-Time Monitoring System for Parking Space Management Services” Published by IEEE in 2013 discloses a method of monitoring parking space vacancy and in real-time. 
The prior art of record do not teach neither singly nor in combination teach the claimed limitations as recited below in claims 1-7, 10-18 and 21.
“determining that the vehicle is parked within the defined boundary of the parking space when the amount of overlap satisfies a threshold; 2Application No. 17/102,348 Amdt. dated Feb. 14, 2022 Reply to Office Act. of Sept. 13, 2021 updating a data object associated with the vehicle to indicate the vehicle is parked in the parking space when the vehicle is determined to be parked within the defined boundary of the parking space; and communicating an output to a client device located remotely from the one or more processors when the vehicle is determined to be parked within the defined boundary of the parking space, the client device being associated with a user of the vehicle.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEINA ELCHANTI/Examiner, Art Unit 3628